department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division date jul c he aiga o04 py yg 4yo contact person identification_number telephone number x dollar_figure legend a employer_identification_number dear sir or madam this is in reply to your letter of date as modified by your letter of date requesting an extension of the period within which you are permitted to dispose_of your excess_business_holdings you are exempt under sec_50i c of the internal_revenue_code and are a private_foundation within the meaning of sec_509 of the code you were established by a now deceased you were funded by awith a contribution of shares of stock in c a corporation originally established by a's father and uncle over the next several years you sold your shares in c and at the date of a's death you had no remaining shares of stock in c your current directors include b b's wife and their daughter they are also your officers b is the president as previously stated c was established by a's father and his uncle and ceo of the company and d his cousin the son of a's brother is the chairman of its board c has two classes of stock common and non-voting preferred the common_stock of directors is equally split between b and d the preferred non-voting shares of stock are owned by e the company profit sharing plan also owns a substantial number several different persons prior to his death a also held shares of c's of shares of the preferred non-voting stock in c preferred_stock a's stock holdings were to be transferred to you by a's estate upon his death after a's death and even before you received any of the shares of non-voting preferred_stock in c the executors of a's estate had begun attempting to dispose_of at least some of a's stock holdings in c and were able to sell a small number of shares to various individuals c re indicated that it was not interested in redeeming any significant number of shares of the stock however the executors were able to negotiate the sale of a substantial number of shares of stock to e c's profit sharing plan the agreement with e called for the sale of a set amount of stock each year over a year period while the estate was in probate you requested several rulings from the service in response to your request for a concerning the sale and or distribution of your holdings in c ruling in this matter we recognized that after a's death you were placed in a position whereby because you were to receive these shares you would have excess_business_holdings inc other than by purchase you had years within which to dispose_of your holdings see sec_4943 of the code and the regulations thereunder we also concluded among other things that c's profit sharing plan was not a disqualified_person within the meaning of sec_4946 several months after our earlier ruling letter was issued a's estate distributed the shares of preferred_stock to you however the local court with jurisdiction over this matter ordered you to return the shares to the estate since the court had not yet determined whether to approve the proposed sale to the profit sharing plan eventually the court approved the proposed sale to e and the shares of preferred_stock were transferred to you upon receipt of our ruling and after receiving concurrence from the court you began distributing your stock in c to the profit sharing plan pursuant to the agreement you had entered into however matters became complicated because the company declared a stock split you have represented that between the above mentioned action of the court and the stock split your efforts to make the necessary stock distributions were put off schedule accordingly you have requested that we extend the initial year period within which you were required to dispose_of your excess_business_holdings inc you have represented that you have engaged in diligent efforts to dispose_of your excess_business_holdings within the initial five-year period within which you had to dispose_of these shares and were unable to complete doing so by reason of the size and complexity of your holdings in the corporation in addition during the course of the probate_court proceedings you submitted to this office and to the appropriate state officials plans for disposing of your holdings in c you will have reduced your holdings to under percent of both the outstanding amount of preferred_stock and of shares of both the common and preferred shares of stock in c you have also indicated that at the end of the extended period you have requested a ruling that the service grant you an extension through date within which to dispose_of your excess_business_holdings in c sec_50i c of the code exempts from federal_income_tax organizations organized and operated exclusively for charitable or educational_purposes sec_509 of the code provides that unless specifically excepted a domestic or foreign organization described in sec_50i c is a private_foundation and subject_to the excise_taxes of chapter re sec_4941 of the code imposes an excise_tax on each act of self-dealing between a disqualified_person and a private_foundation sec_4941 of the code provides that a sale_or_exchange of property whether done directly or indirectly between a disqualified_person and a private_foundation is an act of self-dealing sec_53 d -1 b of the foundation and similar excise_tax regulations provides that the term indirect self-dealing shall not include a transaction with respect toa private foundation's interest or expectancy in property held by an estate regardless of when title to the property vests under local law if certain conditions are met sec_4943 of the code imposes a tax on the excess_business_holdings of any private_foundation in a business_enterprise during any taxable_year sec_4943 of the code defines the term excess_business_holdings as meaning with respect to the holding of any private_foundation in any business_enterprise the amount of stock or other interest in the enterprise which the foundation would have to dispose_of to a person other than a disqualified_person in order for the remaining holdings of the foundation in such enterprise to be permitted holdings sec_4943 provides that a private_foundation shall not be treated as having excess_business_holdings in any corporation in which it together with all other private_foundations which are described in sec_4946 h owns not more than percent of the voting_stock and not more than percent in value of all outstanding shares of all classes of stock sec_4943 of the code provides that with certain exceptions not applicable here if after date there is a change in the holdings in a business_enterprise other than by purpose by the private_foundation or by a disqualified_person which causes the private_foundation to have - a excess_business_holdings in such enterprise the interest of the foundation in such enterprise immediately after such change shall while held by the foundation be treated as held by a disqualified_person rather than by the foundation during the 5-year period beginning on the date of such change in holdings or b an increase in excess_business_holdings in such enterprise determined without regard to subparagraph a subparagraph a shall apply except that the excess holdings immediately preceding the increase therein shall not be treated solely because of such increase as held by a disqualified_person rather than by the foundation re sec_4943 provides that the secretary may extend for an additional year period the period under subparagraph for disposing of excess_business_holdings in the case of an unusually large gift or bequest of diverse business holdings or holdings with complex corporate structures if - a the foundation establishes that - i diligent efforts to dispose_of such holdings have been made within the initial 5-year period and ii disposition within the initial 5-year period has not been possible except at a price substantially below fair_market_value by reason of such size and complexity or diversity of such holdings b before the close of the initial 5-year period - i the private_foundation submits to the secretary a plan for disposing of all of the excess_business_holdings involved in the extension and ii the private_foundations submits the plan described in clause i to the attorney_general or other appropriate state official having administrative or supervisory authority or responsibility with respect to the foundation's disposition of the excess_business_holdings involved an d submits to the secretary any response received by the private_foundation from the attorney_general or other appropriate state official to such plan during such 5-year period and c the secretary determines that such plan can reasonably be expected to be carried out before the close of the extension period sec_4946 defines the term disqualified persons with respect to a private_foundation as including a a substantial_contributor to the foundation b a foundation_manager c an owner of more than percent of the total combined voting power of a corporation which is a substantial_contributor to the foundation d a member_of_the_family of any individual described in a b or c e a corporation of which persons described in subparagraph a b c or d own more than percent of the total combined voting power re f a partnership in which persons described in subparagraph a b c or d own more than percent of the profits interest and g a_trust or estate in which persons described in subparagraph a b c or d hold more than percent of the beneficial_interest and h only for purposes of sec_4943 a private_foundation i which is effectively controlled directly or indirectly by the same person or persons who control the private_foundation in question or ii substantially_all of the contributions to which were made directly or indirectly by the same person or persons described in subparagraph a b or c or members of their family who made substantially_all of the contributions to the private_foundation in question as discussed above several years ago we gave consideration to your proposal to distribute almost all of the non-voting preferred_stock you held in c to e and certain other parties based on the information you had provided we determined that you were to have excess_business_holdings in c and had presented a program under which it appeared that you would be able to divest the bulk of your holdings in c and reduce them to a permissible holdings level ie the percent de_minimis permitted holdings level provided for in sec_4943 of the code in addition we concluded that e c's profit sharing plan was not a disqualified_person within the meaning of sec_4946 of the code you have represented that you have engaged in diligent efforts to dispose_of your excess_business_holdings within the initial five-year period within which you had to dispose_of these shares and were unable to do so by reason of the size and complexity of your holdings in the corporation in addition during the course of the court proceedings you had submitted to as this office and to the appropriate state officials plans for disposing of your holdings in c previously mentioned the service gave consideration to this proposal and issued the above mentioned ruling letter to you you have also indicated that if we extend the period within which you are to dispose_of your excess_business_holdings at the end of this extended period you will have reduced your holdings to under percent of both the outstanding amount of preferred_stock and of shares of both the common and preferred shares of stock in c accordingly based on the information submitted we have concluded that as provided in sec_4943 of the code an extension through date should be granted to you to allow you to dispose_of your excess_business_holdings in c if at the end of this period your holdings in c have been reduced to under percent of both the outstanding amount of preferred_stock and of shares of both the common and preferred_stock in c you will come within the percent permitted holdings rule_of sec_4943 and will not have excess_business_holdings in c re this ruling is based on the understanding that there will be no material changes in the facts upon which it is based any such change should be reported to the service office because this letter could help resolve any questions concerning your federal_income_tax status it should be kept in your permanent records te_ge customer this ruling is directed only to the organization that requested it the code provides that it may not be used or cited as precedent sec_6110 of if you have any questions about this ruling please contact the person whose name and for other matters including questions te_ge customer service office at telephone number are shown in the heading of this letter concerning reporting requirements please contact the sincerely yours lf joseph chasin acting manager exempt_organizations technical group
